******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 RECALL TOTAL INFORMATION MANAGEMENT,
    INC., ET AL. v. FEDERAL INSURANCE
              COMPANY ET AL.
                  (AC 34716)
                  Lavine, Keller and Sullivan, Js.
    Argued October 11, 2013—officially released January 14, 2014

  (Appeal from Superior Court, judicial district of
  Hartford, Complex Litigation Docket, Berger, J.)
  Edmund M. Kneisel, pro hac vice, with whom were
Lawrence G. Rosenthal, and, on the brief, Matthew T.
Wax-Krell, and Brian K. Epps, pro hac vice, for the
appellants (plaintiffs).
  Melicent B. Thompson, with whom was Eric S. Lank-
ton, for the appellee (named defendant).
  Robert D. Laurie, with whom, on the brief, was Eliza-
beth F. Ahlstrand, for the appellee (defendant Scotts-
dale Insurance Company).
                          Opinion

   LAVINE, J. This breach of an insurance contract dis-
pute involves the interpretation of a personal injury
clause in a commercial general liability policy. The
plaintiffs, Recall Total Information Management, Inc.
(Recall) and Executive Logistics, Inc. (Ex Log), appeal
from the grant of summary judgment in favor of the
defendants, Federal Insurance Company (Federal) and
Scottsdale Insurance Company (Scottsdale).1 On
appeal, the plaintiffs claim that the trial court improp-
erly construed the insurance contract at issue by con-
cluding that (1) the defendants did not have a duty to
defend, and (2) the losses associated with a data-loss
incident were not personal injuries. We affirm the judg-
ment of the trial court.
   The following facts, as agreed to in the parties’ stipu-
lation of facts, are germane to the resolution of this
appeal. In October, 2003, Recall entered into a vital
records storage agreement with International Business
Machines (IBM) whereby Recall agreed to transport
and store various electronic media belonging to IBM.
In February, 2006, Recall entered into a subcontract
with Ex Log to provide transportation services for the
electronic media. Under the subcontract with Recall,
Ex Log was required to maintain various insurance poli-
cies, including a $2 million commercial general liability
policy and a $5 million umbrella liability policy, all nam-
ing Recall as an additional insured. The defendants
issued the required insurance.2
  On February 23, 2007, Ex Log dispatched a transport
van to move computer tapes (tapes) from an IBM facility
in New York to another location. During transport, a
cart containing the tapes fell out of the back of the
van near a highway exit ramp. The parties agree that
approximately 130 of the tapes were removed from the
roadside by an unknown person and never recovered.
  The tapes that were never recovered contained
employment-related data for some 500,000 past and pre-
sent IBM employees. This information included social
security numbers, birthdates, and contact information.
After being notified that the tapes had been lost, IBM
immediately took steps to prevent harm from any dis-
semination of this personal information. These steps
included notification to potentially affected employees
and the establishment of a call center to answer inquir-
ies regarding the lost data. IBM also provided those
who could be affected by the loss with one year of
credit monitoring to protect against identity theft. IBM
claimed a total of more than $6 million in expenses3
for the mitigation measures it took and entered into a
negotiated settlement with Recall for the full amount
of the loss.
  Thereafter, Recall sought indemnification from Ex
Log. Ex Log then filed claims against the policy, but
the defendants denied coverage. Following the denial
of coverage, Recall and Ex Log entered into a settlement
agreement and on June 22, 2009, Ex Log signed a prom-
issory note in favor of Recall for $6,419,409.79 and
assigned all of its rights under the policy to Recall.
   The plaintiffs commenced the present action against
the defendants on July 24, 2009. The complaint alleged
several counts, including breach of an insurance con-
tract. The defendants filed motions for summary judg-
ment with respect to the count alleging breach of an
insurance contract on the ground that, as a matter of
law, they had no duty to defend and that the plaintiffs’
loss was not covered by the policy. The trial court
granted the motions for summary judgment, concluding
that the defendants had not waived their coverage
defenses and that the plaintiffs’ losses were not covered
under either the property damage or the personal injury
provisions of the policy.
   With respect to whether the defendants had waived
their coverage defenses, the trial court concluded that,
under the policy, the defendants only had a duty to
defend against a ‘‘suit.’’ The trial court found that the
term ‘‘suit’’ was unambiguous and declined to interpret
that term to include mere negotiations. The trial court
then turned to whether the loss associated with the lost
tapes was covered under the terms of the policy. The
trial court addressed whether the loss was covered
under the property damage provision of the policy and
determined that the data loss constituted intangible
property, which was expressly excluded from
coverage.4
   Next, the trial court addressed whether there was
coverage under the personal injury provision of the
policy. The trial court noted that the plaintiffs did not
allege that the information contained on the tapes was
ever accessed by anyone following the incident in which
the tapes were lost. Accordingly, the trial court rea-
soned: ‘‘[T]here has also been no injury to a person.
IBM paid notification costs, but IBM is not a person5
and there is no allegation that its right to privacy was
violated. Additionally, there is no evidence—even now,
some four years after the incident—that any person
suffered identity theft or that the privacy of any IBM
employee was violated as a result of the loss or theft of
the data tapes.’’ The trial court then rendered summary
judgment in favor of the defendants. The plaintiffs filed
a motion for reargument, which was denied. This
appeal followed.6
   On appeal, the plaintiffs contend that the trial court
erred when it construed the policy and concluded that
(1) the defendants did not have a duty to defend, and
(2) the loss of the tapes did not constitute a personal
injury. We disagree.
  ‘‘Our standard of review of a trial court’s decision to
grant a motion for summary judgment is well estab-
lished. . . . The judgment sought shall be rendered
forthwith if the pleadings, affidavits and any other proof
submitted show that there is no genuine issue as to any
material fact and that the moving party is entitled to
judgment as a matter of law. . . . A material fact is a
fact that will make a difference in the result of the case.
. . . The facts at issue are those alleged in the plead-
ings. . . . The party seeking summary judgment has
the burden of showing the absence of any genuine issue
as to all material facts, which, under applicable princi-
ples of substantive law, entitle him to a judgment as a
matter of law. . . . [T]he party adverse to such a
motion must provide an evidentiary foundation to dem-
onstrate the existence of a genuine issue of material
fact. In deciding a motion for summary judgment, the
trial court must view the evidence in the light most
favorable to the nonmoving party. . . . The test is
whether a party would be entitled to a directed verdict
on the same facts. . . .
   ‘‘While the court must view the inferences to be
drawn from the facts in the light most favorable to the
party opposing the motion . . . a party may not rely
on mere speculation or conjecture as to the true nature
of the facts to overcome a motion for summary judg-
ment. . . . On appeal, however, the burden is on the
opposing party to demonstrate that the trial court’s
decision to grant the movant’s summary judgment was
clearly erroneous.’’ (Citations omitted; internal quota-
tion marks omitted.) Norse Systems, Inc. v. Tingley
Systems, Inc., 49 Conn. App. 582, 590–91, 715 A.2d 807
(1998). Finally, ‘‘[o]ur review of the trial court’s decision
to grant [a] motion for summary judgment is plenary.
. . . Moreover, [c]onstruction of a contract of insur-
ance presents a question of law for the court which
this court reviews de novo.’’ (Citation omitted; internal
quotation marks omitted.) R.T. Vanderbilt Co. v. Conti-
nental Casualty Co., 273 Conn. 448, 456, 870 A.2d
1048 (2005).
                              I
  We first address the issue of whether the defendants
have waived their coverage defenses. The plaintiffs con-
tend that the trial court erred in ruling that the defen-
dants did not have a duty to defend. The trial court
found, on the basis of the policy, that the defendants
had not breached their duty to defend, and conse-
quently, had not waived their coverage defenses pursu-
ant to our Supreme Court’s ruling in Black v. Goodwin,
Loomis & Britton, Inc., 239 Conn. 144, 160, 681 A.2d
293 (1996) (when insurer breaches duty to defend,
insurer will be bound when insured enters into settle-
ment agreement in good faith). On the basis of our own
construction of the policy, we agree with the trial court.
  ‘‘Where, as in the present case, an insured alleges
that an insurer improperly has failed to defend and
provide coverage for underlying claims that the insured
has settled the insured has the burden of proving that
the claims were within the policy’s coverage . . . .’’
Metropolitan Life Ins. Co. v. Aetna Casualty & Surety
Co., 249 Conn. 36, 55, 730 A.2d 51 (1999).7
   The policy provides, in relevant part, that: ‘‘[s]ubject
to all of the terms and conditions of this insurance, we
will have the right and duty to defend the insured against
a suit, even if such suit is false, fraudulent, or ground-
less.’’ The policy defines a ‘‘suit’’ as ‘‘a civil proceeding
in which damages, to which this insurance applies are
sought . . . [and] includes arbitration or other dispute
resolution proceeding . . . to which the insured must
submit or does submit with our consent.’’
   The plaintiffs’ claim is based on the following addi-
tional facts. Following the incident in which the tapes
were lost, IBM retained a consultant and took remedial
actions. IBM also made a demand against Recall on
March 30, 2007, for all of the costs that it incurred or
would incur in connection with the lost tapes. Recall,
as an additional insured under Ex Log’s policy, notified
the defendants of IBM’s demand; however, both of the
defendants denied coverage and declined to participate
in the negotiations between IBM and Recall. On April
28, 2008, the negotiations concluded and Recall agreed
to reimburse IBM $6,192,468.30.
  Recall maintains that it engaged in nearly two years
of settlement negotiations—first with IBM, then with
Ex Log—and that such negotiations constituted a ‘‘suit’’
or ‘‘other dispute resolution proceeding,’’ which the
defendants had a duty to defend. The plaintiffs argue
that because the defendants have breached their duty
to defend, they are liable for the full amount of Recall’s
settlement with IBM. We do not accept this unduly
broad reading of the policy.
   ‘‘[C]onstruction of a contract of insurance presents
a question of law for the court which this court reviews
de novo. . . . An insurance policy is to be interpreted
by the same general rules that govern the construction
of any written contract . . . . In accordance with
those principles, [t]he determinative question is the
intent of the parties, that is, what coverage the . . .
[insured] expected to receive and what the [insurer]
was to provide, as disclosed by the provisions of the
policy. . . . If the terms of the policy are clear and
unambiguous, then the language, from which the inten-
tion of the parties is to be deduced, must be accorded
its natural and ordinary meaning. . . . Under those cir-
cumstances, the policy is to be given effect according
to its terms. . . . When interpreting [an insurance pol-
icy], we must look at the contract as a whole, consider
all relevant portions together and, if possible, give oper-
ative effect to every provision in order to reach a reason-
able overall result. . . .
   ‘‘In determining whether the terms of an insurance
policy are clear and unambiguous, [a] court will not
torture words to import ambiguity where the ordinary
meaning leaves no room for ambiguity . . . . Similarly,
any ambiguity in a contract must emanate from the
language used in the contract rather than from one
party’s subjective perception of the terms. . . . As with
contracts generally, a provision in an insurance policy
is ambiguous when it is reasonably susceptible to more
than one reading. . . . Under those circumstances, any
ambiguity in the terms of an insurance policy must be
construed in favor of the insured because the insurance
company drafted the policy. . . . This rule of construc-
tion may not be applied, however, unless the policy
terms are indeed ambiguous.’’ (Internal quotation
marks omitted.) National Grange Mutual Ins. Co. v.
Santaniello, 290 Conn. 81, 88–89, 961 A.2d 387 (2009).
   On the basis of a plain reading of the policy, we
cannot conclude that the term ‘‘suit’’ or phrase ‘‘other
dispute resolution proceeding’’ was meant to encom-
pass the mere negotiations that took place in this case.
First, the plaintiffs fail to cite any authority for this
interpretation. Second, such an interpretation would
create internal inconsistency within the policy as it
would merge the term ‘‘claim’’ with ‘‘suit.’’ For example,
under the express terms of the policy, the insured owes
a duty to the insurer to provide notice of both ‘‘claims’’
and ‘‘suits,’’ but the insurer only has the duty to defend
against ‘‘suits.’’ Our Supreme Court has held that ‘‘a
demand letter from a potential plaintiff in a personal
injury action is a claim. Such a demand letter falls short
of a suit, broadly defined as ‘an attempt to recover a
right or claim through legal action’ . . . because it has
no immediate legal effect and therefore cannot be con-
sidered legal action.’’ (Citation omitted; emphasis omit-
ted.) R.T. Vanderbilt Co. v. Continental Casualty Co.,
supra, 273 Conn. 469.
   Thus, to construe ‘‘suit’’ to include mere negotiations
following a demand, would obliterate the distinction
between ‘‘suit’’ and ‘‘claim.’’ This construction must be
rejected. ‘‘A construction of an insurance policy which
entirely neutralizes one provision should not be adopted
if the contract is susceptible of another construction
which gives effect to all of its provisions and is consis-
tent with the general intent.’’ (Internal quotation marks
omitted.) Hansen v. Ohio Casualty Ins. Co., 239 Conn.
537, 548, 687 A.2d 1262 (1996).
  We also share the concern articulated in the trial
court’s memorandum of decision: ‘‘If the [settlement
negotiations] [were] found to be an ‘other dispute reso-
lution proceeding,’ every discussion, however informal,
between an insured and a third party could be deemed
a dispute resolution proceeding.’’ We decline to give
the word ‘‘suit’’ such an expansive reading so at odds
with its usual usage.
  Finally, even if the phrase ‘‘other dispute resolution
proceeding’’ included the negotiations that took place
in the present case, this alone would not trigger the
duty to defend as the policy requires that the defendants
consent to the proceeding. As there is no genuine issue
of material fact that the defendants did not consent to
the negotiations, the duty to defend was not triggered.
We agree with the trial court that the defendants have
not breached their duty to defend and thus have not
waived their coverage defenses.
                            II
   We next address the plaintiffs’ claim that the trial
court erred in its interpretation of the policy. The plain-
tiffs maintain that the personal injury provision in the
policy covered the cost of notifying the affected employ-
ees following the loss of the tapes. Specifically, the
plaintiffs claim that (A) the loss of the tapes constitutes
personal injury as defined in the policy, and (B) the
loss of the tapes triggered the remedial provisions of
certain state privacy laws, such that personal injury can
be presumed. We disagree.
                            A
   In determining whether the trial court properly con-
cluded that there was no coverage under the personal
injury provision of the policy, we must examine the
language of the policy as it applies to the facts alleged
in the pleadings and averred in the parties’ affidavits
submitted in conjunction with the summary judgment
proceedings. See Missionaries of the Co. of Mary, Inc.
v. Aetna Casualty & Surety Co., 155 Conn. 104, 110,
230 A.2d 21 (1967). In interpreting the language of the
policy, we rely on the principles of construction as set
forth in part I of this opinion.
   The policy provides, in relevant part: ‘‘[W]e will pay
damages that the insured becomes legally obligated to
pay by reason of liability: imposed by law; or assumed
in an insured contract; for advertising injury or personal
injury to which this coverage applies.’’ The policy
defines ‘‘personal injury’’ as: ‘‘injury, other than bodily
injury, property damage or advertising injury, caused
by an offense of . . . electronic, oral, written or other
publication of material that . . . violates a person’s
right to privacy.’’ (Emphasis added.)
   Turning to the complaint, the plaintiffs allege: ‘‘[b]y
virtue of the loss and theft of the IBM tapes . . . the
personal information that was stored on the tapes,
including social security information and other private
data, has been published to the thief and/or other per-
sons unknown . . . thereby subjecting [the plaintiffs]
to potential claims and liability . . . including liability
for the cost of notifying the persons whose data was
lost and for providing credit monitoring services to
persons who requested it.’’ (Emphasis added.)
   On the basis of our review of the policy, we conclude
that personal injury presupposes publication of the
personal information contained on the tapes. Thus, the
dispositive issue is not loss of the physical tapes them-
selves; rather, it is whether the information in them has
been published. The plaintiffs contend that the mere
loss of the tapes constitutes a publication, and has
alleged that the information was published to a thief.
The plaintiffs have failed to cite any evidence that the
information was published and thereby failed to take
their allegation beyond the realm of speculation. See,
e.g., Norse Systems, Inc. v. Tingley Systems, Inc.,
supra, 49 Conn. App. 591 (speculation or conjecture
will not overcome motion for summary judgment). As
the complaint and affidavits are entirely devoid of facts
suggesting that the personal information actually was
accessed, there has been no publication.
   The plaintiffs argue that the trial court used an
improper definition of publication when it construed
the definition of personal injury. In its memorandum
of decision, the trial court held that publication required
communication ‘‘to a third party,’’ adopting the defini-
tion of publication our Supreme Court has instructed
we use in the defamation context. See Springdale
Donuts, Inc. v. Aetna Casualty & Surety Co. of Illinois,
247 Conn. 801, 810, 724 A.2d 1117 (1999).
   The plaintiffs urge that we adopt the definition of
publication set forth in Webster’s Third New Interna-
tional Dictionary, which defines publication as the
‘‘communication (as of news or information) to the
public.’’ Even if we accept this definition, however, our
analysis would remain unchanged. Regardless of the
precise definition of publication, we believe that access
is a necessary prerequisite to the communication or
disclosure of personal information.8 In this regard, the
plaintiffs have failed to provide a factual basis that the
information on the tapes was ever accessed by anyone.
   There is nothing in the record suggesting that the
information on the tapes was ever accessed by anyone.9
A letter from IBM to the affected employees, a copy of
which accompanied the affidavit of Dawn Zanfardino,
a data privacy manager at IBM, stated: ‘‘We have no
indication that the personal information on the missing
tapes, which are not the type that can be read by a
personal computer, has been accessed or has been used
for any improper purpose.’’ Moreover, because the par-
ties stipulated that none of the IBM employees have
suffered injury as a result of the tapes being lost, we
are unable to infer that there has been a publication.
As there is no genuine issue of material fact that there
was publication, we agree with the trial court that the
settlement Recall reached with IBM was not covered
under the policy’s personal injury provision. See QSP,
Inc. v. Aetna Casualty & Surety Co., 256 Conn. 343,
356, 773 A.2d 906 (2001) (‘‘[w]here a plaintiff cannot
prove a fundamental element of the underlying tort,
e.g., defamation, a claim for personal injury coverage
will be denied’’).
                                      B
   Finally, the plaintiffs claim that certain statutes
required IBM to notify its affected employees of the
data loss and that the triggering of those statutes are
‘‘presumptive invasions of privacy.’’ Essentially, the
plaintiffs contend that when such a notification statute
is triggered, there has been an invasion of privacy. We
disagree with this logic.
   The plaintiffs cite two statutes, one in New York;
N.Y. Gen. Bus. Law § 899-aa (2) (McKinney 2005); and
one in Connecticut; General Statutes § 36a-701b; both
of which require certain actions be taken when personal
information is compromised.
   In this case, IBM claims to have suffered a loss of
more than $6 million related to the alleged compliance
with these notification statutes. While we do not specu-
late as to whether these expenditures were required by
law, we conclude that they do not constitute a personal
injury as defined in the policy. These notification stat-
utes simply do not address or otherwise provide for
compensation from identity theft or the increased risk
thereof, they merely require notification to an affected
person so that he may protect himself from potential
harm. Accordingly, merely triggering a notification stat-
ute is not a substitute for a personal injury. See, e.g.,
QSP, Inc. v. Aetna Casualty & Surety Co., supra, 256
Conn. 376 (coverage cannot extend to ‘‘other torts, not
specifically enumerated, which bear [only] some simi-
larity to those listed in the policy’’ [internal quotation
marks omitted]). We therefore conclude that the trial
court properly granted the defendants’ motions for sum-
mary judgment.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     Sinclair Risk and Financial Services, LLP, was a defendant before the
trial court but is not a party to this appeal.
   2
     Federal issued a commercial general liability policy containing a per
occurrence limit of $1 million and an aggregate limit of $2 million. Scottsdale
issued a commercial liability umbrella policy containing a per occurrence
limit of $4 million. Although these are two separate policies, the relevant
provisions are nearly identical. For the purposes of this opinion, we use
the term ‘‘policy’’ in the singular and quote the language from the policy
issued by Federal.
   3
     In addition to providing credit monitoring to the affected employees,
IBM provided credit restoration to some of its employees. The parties agree
that no identity theft incident could be traced to the loss of the IBM
tapes, however.
   4
     This determination is not challenged on appeal.
   5
     We interpret the court’s statement to mean that IBM is not a person for
the purposes of privacy law. See 3 Restatement (Second), Torts, Invasion
of Privacy § 652I, comment (c), p. 403 (1977) (‘‘[a] corporation, partnership
or unincorporated association has no personal right to privacy’’).
   6
     The parties stipulated that the remaining counts alleged against the
defendants are not viable in the absence of a breach of an insurance contract.
The trial court rendered judgment in accordance with the parties’ stipulation.
Thus, there has been a final judgment for the purposes this appeal. See
Practice Book § 61-3.
   7
     The settlement agreement between IBM and Recall specifically did not
waive Recall’s liability to IBM for ‘‘any future claim by IBM for indemnity
from Recall for monetary damages paid by IBM . . . .’’
   8
     We observe that the term publication may carry slightly different mean-
ings depending on the particular privacy right at issue. As the precise defini-
tion of publication is not essential to our disposition of this appeal, we
express no opinion as to whether the trial court properly adopted the defini-
tion as set forth in Springdale Donuts, Inc., and in the context of defamation.
   9
     Indeed, there is nothing in the record that suggests the unknown party
even recognized that the tapes contained personal information.